DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-4, 7-21 are currently pending. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/08/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
 EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Michele Cimbala on 02/08/2021.

The application has been amended as follows: 

Claims 1-4, 7-9 have been CANCELED in their entirety. 
Claim 10 is AMENDED as follows: --“A method for inhibiting melanin decomposition in a subject’s keratinocytes, comprising externally applying, to a site on the subject’s skin at which the subject desires to inhibit melanin decomposition, an 
Claim 11 is AMENDED as follows: --“A method for inhibiting autophagy in a subject’s keratinocytes, comprising externally applying, to a site on the subject’s skin at which the subject desires to inhibit the autophagy, an effective amount of an external preparation that comprises 
Claim 12 is AMENDED as follows: --“A method for darkening a subject’s skin or hair color, comprising externally applying, to a site on the subject’s skin or hair at which the subject desires to darken the subject’s skin or hair color, an effective amount of an external preparation that comprises 
Claim 13 is AMENDED as follows: --“A method for 
Claim 14 is AMENDED as follows: --“The method according to Claim 10, wherein the amount of proguanil per day.”--
Claim 15 is AMENDED as follows: --“The method according to Claim 11, wherein the amount of proguanil per day.”--
Claim 16 is AMENDED as follows: --“The method according to Claim 12, wherein the amount of proguanil per day.”--
Claim 17 is AMENDED as follows:  --“The method according to Claim 13, wherein the amount of proguanil per day.”--
Claim 18 is AMENDED as follows: --“The method according to Claim 10, wherein the dose of proguanil 2 per application 
Claim 19 is AMENDED as follows:  --“The method according to Claim 11, wherein the dose of proguanil 2 per application 
Claim 20 is AMENDED as follows: --“The method according to Claim 12, wherein the dose of proguanil 2 per application 
Claim 21 is AMENDED as follows: --“The method according to Claim 13, wherein the dose of proguanil 2 per application 
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: At the time of invention, the use of proguanil to darken a subject’s skin or hair color by applying proguanil to the site on the skin in which the subject desires to darken was not anticipated in the prior art.  Additionally, at the time of the invention, proguanil was not taught in the art to be an autophagy inhibitor, and therefore, the method of inhibiting autophagy in a subject’s keratinocytes or inhibiting melanin decomposition in a subject’s keratinocytes with an external administration of proguanil was not recognized in the prior art. Nor were there teachings or suggestions within the prior art that said methodology could be achieved with the external administration of proguanil to the desired location on the hair or skin of the subject. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903.  The examiner can normally be reached on M-F 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GEORGE W. KOSTURKO
Examiner
Art Unit 1628




 /THEODORE R. HOWELL/ Primary Examiner, Art Unit 1628